DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2018/080606, which claims foreign priority to 102018200385.8 filed 01/11/2018.
​
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 and 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen et al. (US 2017/090015 A1).
Regarding Claim 13, Breen et al. (‘015) anticipates “a radar sensor system for transmitting and receiving radar waves (paragraph 2: radar system; paragraph 25: the radar transceiver IC may include multiple transmit channels 204 for transmitting FMCW signals and multiple receive channels 202 for receiving the reflected transmitted signals; paragraph 19: Figures 1-3 are block diagrams of an example phased array Frequency Modulated Continuous Wave (FMCW) radar system 100; Figures 1-3: radar transceiver ICs 102, 104, 105), comprising: 
a first sub-sensor (paragraph 20: Figure 1: radar system 100 includes a master radar transceiver IC 102… Figures 2-3: radar transceiver IC 102) having at least one first antenna for transmitting and receiving radar waves (paragraph 26:  a transmit channel includes a suitable transmitter and antenna…a receive channel includes a suitable receiver and antenna; paragraph 25: Figures 2-3: the radar transceiver IC may include multiple transmit channels 204 for transmitting FMCW signals and multiple receive channels 202 for receiving the reflected transmitted signals), and 
at least one first antenna control configured to operate the at least one first antenna (paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 (of SOC 102) and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values; paragraph 27: the control module 228 (of SOC 102) includes functionality to control the operation of the radar transceiver IC; Figure 4: 402 generate signal); 
at least one second sub-sensor (paragraph 20: Figure 1: radar system 100 includes slave transceiver IC 104… Figures 2-3: radar transceiver IC 104) having at least one second antenna for transmitting and receiving radar waves (paragraph 26:  a transmit channel includes a suitable transmitter and antenna…a receive channel includes a suitable receiver and antenna; paragraph 25: Figures 2-3: the radar transceiver IC may include multiple transmit channels 204 for transmitting FMCW signals and multiple receive channels 202 for receiving the reflected transmitted signals), and 
at least one second antenna control configured to operate the at least one second antenna (paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 (of SOC 104) and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values; paragraph 27: the control module 228 (of SOC 104) includes functionality to control the operation of the radar transceiver IC; Figure 4: 402 generate signal); 
a frequency-generating device having at least one clock pulse generator configured to generate a usable frequency (Figures 2, 3: timing engine 232 or synth 230 in one of the radar transceiver ICs 102, 104 or 105; paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values, which are defined by the radar system architecture and may include, for example, chirp frequency start value, a chirp frequency slope, a ramp end time); and 
a control unit configured to actuate and control the first antenna control, the at least one second antenna control, and the frequency-generating device (paragraph 21: the processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104; paragraph 29: the processing unit 106 may use the SPI 226 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 200…the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106), Figure 1: processing unit 106); 
wherein the frequency-generating device has a first clock pulse generator and at least one second clock pulse generator (Figures 2-3: the first and at least one second clock generator are the timing engines 232 or synths 230 on the respective master or slave radar transceiver IC 102, 104; paragraph 34: the clock multiplier 240, synthesizer 230, timing generator 232, and clean up PLL 234 are an example of transmission generation circuitry…the transmission generation circuitry generates a radio frequency (RF) signal as input to the transmit channels), 
the first clock pulse generator and the at least one second clock pulse generator being connectable, via at least two multiplexers (Figures 2-3: the at least two multiplexers are the multiplexers 231, one of which is provided on each of the master and slave radar transceiver ICs 102, 104; paragraph 29: the processing unit 106 may use the SPI 226 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 200…the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106), to the at least one first antenna control and to the at least one second antenna control, for a supply of the usable frequency in each case (paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values…the chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, a ramp end time, a transmitter start time, etc; paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…in some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 32: The multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230…the output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; paragraph 34: the clock multiplier 240, synthesizer 230, timing generator 232, and clean up PLL 234 are an example of transmission generation circuitry…the transmission generation circuitry generates a radio frequency (RF) signal as input to the transmit channels and as input to the mixers in the receive channels via the clock multiplier; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver)”
Regarding Claim 14, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the first clock pulse generator and the at least one second clock pulse generator are connectable, via the at least two multiplexers, to the at least one first antenna control and to the at least one second antenna control for the supply of the usable frequency (Figures 2-3: the at least two multiplexers are the multiplexers 231, one of which is provided on each of the master and slave radar transceiver ICs 102, 104; paragraph 30: the programmable timing engine 232 (of each of 102 and 104)  includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values…the chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, a ramp end time, a transmitter start time, etc. [usable frequency]; paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230 (for each radar transceiver 102 and 104)…the output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; paragraph 34: the clock multiplier 240, synthesizer 230, timing generator 232, and clean up PLL 234 are an example of transmission generation circuitry…the transmission generation circuitry generates a radio frequency (RF) signal as input to the transmit channels [usable frequency]; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver)”.
Regarding Claim 16, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the first clock pulse generator and the at least one second clock pulse generator are optionally able to be connected via the at least two multiplexers to the at least one first antenna control and the at least one second antenna control for the supply of the usable frequency (Figures 2-3: the at least two multiplexers are the multiplexers 231, one of which is provided on each of the master and slave radar transceiver ICs 102, 104; paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values…the chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, a ramp end time, a transmitter start time, etc.; paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230…the output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver)”.
Regarding Claim 17, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further (paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232… the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver; paragraph 21: the processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106)”.
Regarding Claim 18, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the control unit configured to activate and deactivate the first clock pulse generator and the at least one second clock pulse generator (paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232… if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 21: the processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver)1”.
Regarding Claim 19, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “in the event of a defect of one of the at least two multiplexers, the first clock pulse generator or the at least one second clock pulse generator is able to be connected to the at least one first antenna control or to the at least one second antenna control for the supply of the usable frequency (paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…in some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 21: The processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236. The multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230. The output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device)2”.
Regarding Claim 20, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the control unit is configured to activate and deactivate the at least two (paragraph 21: the processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230…the output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; Figure 3-4: independent ICs which are controlled independently of one another using the processing unit 106)”.
Regarding Claim 21, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the at least two multiplexers are bridgeable by the control unit independently of each other (paragraph 21: Figure 1: the processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230. The output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; Figure 3-4: independent ICs which are controlled independently of one another using the processing unit 106)”.
Regarding Claim 22, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the first sub-sensor and the at least one second sub-sensor each have at least one antenna for transmitting radar waves and at least one antenna for receiving radar waves (Figure 3: radar SOC 102 has transmitting and receiving antennas, radar SOC 104 has its own transmitting and receiving antennas)”.
Regarding Claim 23, which is dependent on independent claim 13, Breen et al. (‘015) anticipates the radar sensor system of claim 13. Breen et al. (‘015) further anticipates “the first clock pulse generator and/or the at least one second clock pulse generator have a phase-locked loop including at least one oscillator or an oscillator circuit (Figures 3-4: 234 (PLL), 232 (timing engine), 230 synth (=oscillator); paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232. In some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO))”.
Regarding independent Claim 24, Breen et al. (‘015) anticipates “a method for supplying a usable frequency, for a radar sensor system (Figures 1-3 are block diagrams of an example phased array Frequency Modulated Continuous Wave (FMCW) radar system 100; paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values), the method comprising the following steps: 
supplying, by a first clock pulse generator, a usable frequency (Figures 2-3: the first clock generator is the timing engines 232 or synths 230 on the master or slave radar transceiver IC 102, 104), via at least two multiplexers disposed in parallel (Figures 2-3: the at least two multiplexers are the multiplexers 231, one of which is provided on each of the master and slave radar transceiver ICs 102, 104; paragraph 29: the processing unit 106 may use the SPI 226 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC 200…the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106), to at least one first antenna control and at least one second antenna control (paragraph 30: the programmable timing engine 232 includes functionality to receive chirp parameter values for a sequence of chirps in a radar frame from the control module 228 and to generate chirp control signals that control the transmission and reception of the chirps in a frame based on the parameter values…the chirp parameters are defined by the radar system architecture and may include, for example, a transmitter enable parameter for indicating which transmitters to enable, a chirp frequency start value, a chirp frequency slope, a ramp end time, a transmitter start time, etc; paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232… if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver);
in the event of a defect in the first clock pulse generator, supplying, by at least one second pulse generator, the usable frequency, the at least one second pulse generator being connectable via a control unit by way of the at least two multiplexers situated in parallel, to the at least one first antenna control and the at least one second antenna control (paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…in some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236…the multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230…the output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device; paragraph 37: each of the ICs can be variably switched as master or slave via the multiplexer 231 and thus function as a clock generator or as a clock receiver; paragraph 21: the processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106); and 
in the event of a defect of one of the two multiplexers, supplying the usable frequency by the first clock pulse generator and/or by the at least one second clock pulse generator, via at least another one of the multiplexers, to the at least one first antenna control or the at least one second antenna control (paragraph 31: the radio frequency synthesizer (SYNTH) 230 includes functionality to generate FMCW signals for transmission based on chirp control signals from the timing engine 232…in some embodiments, the SYNTH 230 includes a phase locked loop (PLL) with a voltage controlled oscillator (VCO)…if the radar transceiver IC is used as a slave radar transceiver IC 104, 105, the SYNTH 230 is not active when the radar system frontend is operating in normal mode…instead, the SYNTH 230 in the master radar transceiver IC 102 provides the FMCW signals to be transmitted to the slave radar transceiver ICs 104, 105 via an output buffer 238 coupled to an input buffer 236 on each of the slave radar transceiver ICs 104, 105; paragraph 21: The processing unit 106 is coupled to the master radar transceiver IC 102 and the slave radar transceiver ICs 104, 105 via a serial interface to receive data from the radar ICs; paragraph 29: the radar transceiver IC may use the SPI 226, for example, to send the inter-chip phase response measurements and the results of other monitoring functions to the processing unit 106; paragraph 32: the multiplexer 231 is coupled to inputs of the SYNTH 230 and the input buffer 236. The multiplexer 231 is configurable to select between signals received in the input buffer 236 and signals generated by the SYNTH 230. The output buffer 238 is coupled to an output of the multiplexer 231 and may be used transmit signals selected by the multiplexer 232 to an external device)3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Breen et al. (US 2017/090015 A1), and further in view of Hsu et al. (US 5,625,324 B1).
Regarding Claim 15, which is dependent on independent claim 14, Breen et al. (‘015) discloses the radar sensor system of claim 14. Breen et al. (‘015) does not explicitly disclose “the first clock pulse generator and the at least one second clock pulse generator are operable in a mutually phase- shifted manner in order to increase a clock frequency”.
Examiner’s Note: It should be noted that the feature "in order to increase the clock frequency" indicates the result to be achieved. 
Hsu et al. (‘324) relates to frequency generation circuitry used for radar communication (column 1 lines 15-25). Hsu et al. (‘324) teaches “the first clock pulse generator and the at least one second clock pulse generator are operable in a mutually phase- shifted manner in order to increase a clock frequency (Figure 2: superimposition of signals of the same frequency Fn of N oscillators with phase shift (e.g. random), for frequency increase => frequency Fout = N x Fn; Column 3, line 30-35: the system 50 of FIG. 2 accomplishes the frequency translation by summing the frequencies of N identical oscillator 54A-54N to produce an output frequency that is N times higher than the individual oscillator frequencies; column 5 lines 19-40: the mixer 74A, which functions as a phase detector, and the signal to the frequency summing mixer 78 through phase shifter 84…mixer 78 sums the two input signal frequencies to produce a 160 MHz output signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar sensor system of Breen et al. (‘015) with the teaching of Hsu et al. (‘324) for generating usable frequency with low noise for improved radar detection (Hsu et al. (‘324) – column 1 lines 46-59). In addition, both of the prior art references, (Breen et al. (‘015) and Hsu et al. (‘324)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, frequency generation circuitry for radar transmitter having multiple oscillators, the VCOs of the frequency generation circuitry connected together4.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wixforth et al. (US 2013/0278306 A1) describes that a sensor device according to the invention serves to monitor the environment of a vehicle; the sensor device comprises at least two sensors, each with a signal generator, a transmitting antenna, and at least two receiving antennas; a sensor device according to the invention is 
Jansen et al. (EP 2 881 752 A1) describes a multichip radar system, comprising a plurality of configurable ICs, and a digital interface there between, each configurable IC being configurable to operate as a master IC and as a slave IC, and to have an allocated measurement range; wherein each configurable IC comprises: a transmitter adapted to transmit a radar signal; wherein a one of the configurable ICs is configured to operate as a master IC and is configured to transmit a radar signal and each of the other configurable ICs is configured to operate as a slave IC; and wherein each configurable IC is adapted to use a common Local Oscillator signal, a common clock 
Yi et al. (US 20040085140 A1) describes frequency doubling by superimposing several signals of the same frequency via a phase shift of 90/180/270/360° or a corresponding delay); the output clock signal is accorded with the phase of the input clock signal and the frequency becomes two times, and the duty factor becomes 50% exactly (paragraph 60); generating the output clock signal having two times frequency of the input clock signal is described in the first embodiment of the present invention, but it will be apparent to those skilled in the art that various modifications and variations can be made in the present invention without departing from the spirit or scope of the inventions. Thus, it is intended that the present invention covers the modifications and variations of this invention provided they come within the scope of the appended claims and their equivalents (paragraph 61).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 in the event of a defect in the multiplexer/clock generator in the master IC (as a result of which the master can no longer supply clock signals at clock output 238), a multiplexer/clock generator in another IC (which then becomes the master) can perform its function
        2 in the event of a defect in the multiplexer in the master IC (as a result of which the master can no longer supply clock signals at clock output 238), a multiplexer/clock generator in another IC (which then becomes the master) can perform its function.
        3 in the event of a defect in the multiplexer in the master IC (as a result of which the master can no longer supply clock signals at clock output 238), a multiplexer/clock generator in another IC (which then becomes the master) can perform its function.
        4 This relation between both of the references highly suggests an expectation of success.